 

 

oOo Oo NN KH AHO FR WY YN =

do No bo No i) do NO No nN — — — —_ | —_ — — — —_
ao Os) On maT & ba NH o= So No} oo ~] nN ws BSS we No —_ o

 

 

HEATHER E. WILLIAMS, Bar #122664
Federal Defender
CHARLES J. LEE, Bar #221057

Assistant Federal Defender DEC 04 2019
Branch Chief, Fresno Office c
2300 Tulare Street, Suite 330 EASTERN DISTRICT OF CALIFORNIA
Fresno, California 93721-2226 BY. avi
Telephone: (559) 487-5561 DEPUTY CLERK

 

\

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, ) Case No(s). 1:06-cr-00116-1 DAD
a)
Plaintiff, ) APPLICATION AND [PROPOSED] ORDER
) APPOINTING CJA PANEL COUNSEL
VS. )
) Hearing: 12/09/19
SURJIT SINGH RAJASASI, ) Time: 2:00 p.m.
)  Ctrm: 10 .
Defendant. ) Judge: Hon. Erica P. Grosjean
)
)

 

Defendant, Surjit Singh Rajasasi, through the Federal Defender for the Eastern District of

. California, hereby requests appointment of CJA panel counsel.

we WH

Oe Attached is Mr. Rajasasi’s Financial Affidavit as evidence of his inability to retain
counsel. On October 29, 2018, defendant admitted to Charge One in the previous petition. On
November 19, 2018, defendant was sentenced to TIME SERVED and placed on Supervised
Release for a term of 46 months and ordered to complete 365 days at the Stockton Salvation
Army Program.

On November 26, 2019, a Petition for Violation of Supervised Release was filed, and Mr.
Rajasasi is ordered to appear in court on December 9, 2019 at 2:00 p.m. in Courtroom No. 10

before the Erica P. Grosjean (Doc. 126). It is therefore, respectfully recommended that CJA

_ Panel Counsel be promptly appointed.

 

AL +

7 PZ \e

Dated: December _~ , 2019 Jah oo ( ip?
" CHARLES J. LEE

Assistant Federal Defender
Branch Chief, Fresno Office

 
 

& WwW N

a

11
12
13
14
15
16
17
18
19

20

21
22
23
24
25
26
27
28

om NIN A)

 

 

ORDER

7 o ” Having satisfied the Court that the defendant is financially unable to retain counsel, the

-Court hereby appoints CIA Panel Counsel pursuant to 18 U.S.C. § 3006A.

Dated: December

Mili

HOMORABLE BARBARY A. McAULIFFE
United States Magistrat¢ Judge

 
